DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Species B, claims 1 – 9.  NO Claims have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2022.  The restriction is made FINAL.
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2008/0048435 Kelly G. Sabastian (‘Sabastian hereafter),  
U.S. 5,788,414 George Gordon (‘Gordon hereafter), 
U.S. 5,915,419 Tweedie et al. (‘Tweedie hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 9  are allowed. 
No Claims have been withdrawn.
No Claims have been canceled.

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “such that the edges of the hole are covered by the connector and an interior wall of the connector extends into the hole past the exterior wall of the cylindrical pipe and an inner wall of the connector terminates in flush alignment with the interior side of the cylindrical pipe.”
The closest prior art is as cited were ‘Sabastian & ‘Gordon.
		‘Sabastian teaches: A method for creating an additional line from a cylindrical pipe (‘Sabastian Abst, connecting pipes, Para 0031, branch pipe, Figs 6 - 8) through which fluid flows without cutting completely through a cross section of the cylindrical pipe (‘Sabastian Para 0031, Fig 8, #12 (aperture) thru pipe wall, fluid flows in pipe #10), providing a snap fitting (‘Sabastian Para 0029, #100 snaps into position, Fig 11, step #206) for use in plumbing to provide for installation of the additional line extending from the cylindrical pipe (‘Sabastian, Para 0022, Figs 7 & 8, branch) without cutting completely through the cross section of the cylindrical pipe (‘Sabastian Para 0031, Fig 8, #12 (aperture) thru pipe wall, fluid flows in pipe #10), the snap fitting (‘Sabastian Para 0029, "clamp #100 snaps into position")
comprising a main body formed of plastic (‘Sabastian Para 0027, Clm 3, pipe systems and connector formed of plastic) and shaped to extend partially around an exterior wall of the cylindrical pipe to snap over the cylindrical pipe (‘Sabastian Figs 7 & 8, Para 0029, #100 snaps into position, Clm 3, clamp formed of plastic, #100 (pipe coupling and clamp), Fig 11, step #206) and a connector integral with the main body (‘Sabastian Fig 7, #114 (male connector) integral with #100 (coupling, clamp/ main body)) of the snap fitting (‘Sabastian, #100) for the additional line extending from the cylindrical pipe and extending from an interior side of the cylindrical pipe (‘Sabastian Para 0022, branch, Figs 8 & 9 show #12 aperture, and the male connector labeled in Fig 7 as #114, Figs 8 & 9 show exterior threads on the connector so as to maintain a smooth inner surface, Figs 8 & 9 also show the inside diameter of the connector similar to the diameter of the aperture thereby allowing a smooth fluid flow, Para 0027 teaches aperture extending through the wall #14 of pipe #10); creating a hole in the cylindrical pipe at a place in which the additional line is needed (‘Sabastian Para 0031, drill, positioned for flow communication with fluid flowing in pipe, cooperates with a branch pipe); aligning the snap fitting over the hole in the pipe to allow an inner end of the connector to extend into the hole (‘Sabastian, Fig 11, #206, proper position/ align, Para 0031, positioned such that it is in flow communication with fluid flowing in pipe #10); snapping the snap fitting into place over the hole in the pipe with the connector aligned with the hole in the cylindrical pipe (‘Sabastian, Fig 11, #206 Para 0031, positioned such that it is in flow communication with fluid flowing in pipe #10)
‘Sabastian does not teach: such that the edges of the hole are covered by the connector and an interior wall of the connector extends into the hole past the exterior wall of the cylindrical pipe and an inner wall of the connector terminates in flush alignment with the interior side of the cylindrical pipe.  
		Further, ‘Sabastian does not teach: “chemically welding the main body to the cylindrical pipe with a solvent.” 
However, ‘Gordon, teaches: chemically welding the main body to the cylindrical pipe with a solvent (‘Gordon, Col. 5, ln 1 – 25, once saddle is placed over duct, the saddle is snapped into place and chemically welded).
Neither of these references provides edges of the hole are covered by the connector and an interior wall of the connector extends into the hole past the exterior wall of the cylindrical pipe and an inner wall of the connector terminates in flush alignment with the interior side of the cylindrical pipe. 
Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 - 5, are also allowed because they are dependent on claim 1.  

Claim[s] 6 is/are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “over the hole to allow an inner end of the connector to extend into the hole.”
The closest prior art is as cited were ‘Sabastian & ‘Gordon.
		‘Sabastian teaches: A method for creating an additional line from a pipe through which fluid flows without cutting completely through a cross section of the pipe (‘Sabastian Abst Para 0031, Fig 8, #12 (aperture) thru pipe wall, fluid flows in pipe #10), providing a snap fitting (‘Sabastian Para 0029, #100 snaps into position, Fig 11, step #206) having a main body formed of plastic (‘Sabastian Para 0027, Clm 3, pipe systems and connector formed of plastic) and shaped to extend partially around a pipe of cylindrical cross section (‘Sabastian Para 0029, #100 snaps into position, Clm 3, clamp formed of plastic, #100 (pipe coupling and clamp), Fig 11, step #206) to snap over the pipe (‘Sabastian Para 0017, “Fig 3, is a perspective view showing the pipe coupling and clamp having plate edges that flex radially outward to allow the pipe coupling and clamp to fit over the outer surface of the pipe and “snap” into a secure position.”) and a connector integral with the main body for the additional line extending from the main body (‘Sabastian Fig 7, #114 (male connector) integral with #100 (coupling, clamp/ main body)); 
drilling a hole in the pipe at a position for the additional line (‘Sabastian, Para 0031); positioning the snap fitting (‘Sabastian Para 0029, "clamp #100 snaps into position") snapping the snap fitting in place on the pipe (‘Sabastian, Fig 11, #206 Para 0031, positioned such that it is in flow communication with fluid flowing in pipe #10), the connector extending from an interior side of the main body into the hole in the pipe such that an interior surface of the pipe remains smooth (‘Sabastian, Fig 8 (below)) and continuous and fluid flow within the pipe is not disrupted and such that interior walls of the connector remain smooth and edges of the hole are not exposed (‘Sabastian, Figs 8 & 9 show the inside diameter of the connector similar to the diameter of the aperture thereby allowing a smooth fluid flow, Para 0027 teaches aperture extending through the wall #14 of pipe #10); 
‘Sabastian does not teach: “over the hole to allow an inner end of the connector to extend into the hole.” And  “chemically welding the main body to the cylindrical pipe with a solvent.”
However, ‘Gordon, does teach: chemically welding the main body to the cylindrical pipe with a solvent (‘Gordon, Col. 5, ln 1 – 25, once saddle is placed over duct, the saddle is snapped into place and chemically welded).
Neither of these references provides edges of the hole are covered by the connector and an interior wall of the connector extends into the hole past the exterior wall of the cylindrical pipe and an inner wall of the connector terminates in flush alignment with the interior side of the cylindrical pipe. 
Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claim 7, is also allowed because it is dependent on claim 6.  

Claim[s] 8 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “wye connector integral with the main body for the additional line extending from the main body drilling a hole in the pipe at a position for the additional line, positioning the snap fitting over the hole to allow a portion of the snap fitting to extend into the hole; snapping the snap fitting in place on the pipe such that the main body extends partially around the pipe and the portion of the snap fitting extends into the hole in the pipe; and solvent welding the snap fitting in place.”
The closest prior art is as cited were ‘Sabastian, ‘Gordon & ‘Tweedie.
‘Sabastian teaches: A method for creating an additional line from a pipe (‘Sabastian Abst, connecting pipes, Para 0031, branch pipe, Figs 6 - 8) through which fluid flows without cutting completely through a cross section of the pipe (‘Sabastian Para 0031, Fig 8 (below), #12 (aperture) thru pipe wall, fluid flows in pipe #10), the method comprising: providing a snap fitting (‘Sabastian Para 0029, #100 snaps into position, Fig 11, step #206) having a main body formed of plastic (‘Sabastian Para 0027, Clm 3, pipe systems and connector formed of plastic) and shaped to extend partially around a pipe of cylindrical cross section (‘Sabastian Para 0029, #100 snaps into position, Clm 3, clamp formed of plastic, #100 (pipe coupling and clamp), Fig 11, step #206) to snap over the pipe (‘Sabastian Para 0017, “Fig 3, is a perspective view showing the pipe coupling and clamp having plate edges that flex radially outward to allow the pipe coupling and clamp to fit over the outer surface of the pipe and “snap” into a secure position.”). 
	‘Sabastian does not teach: wye connector integral with the main body for the additional line extending from the main body drilling a hole in the pipe at a position for the additional line, positioning the snap fitting over the hole to allow a portion of the snap fitting to extend into the hole; snapping the snap fitting in place on the pipe such that the main body extends partially around the pipe and the portion of the snap fitting extends into the hole in the pipe; and solvent welding the snap fitting in place.”
‘Tweedie teaches: a wye connector integral with the main body for the additional line extending from the main body (‘Tweedie, Fig 10); drilling a hole in the pipe at a position for the additional line (‘Tweedie, Col. 4, ln 55 – Col. 5, ln 4, teaches cutting a hole through in the shape of the opening).
‘Tweedie does not teach: a snap fitting over the hole.
‘Gordon, teaches: solvent welding the fitting in place (‘Gordon, Col. 5, ln 1 – 25, once saddle is placed over duct, the saddle is snapped into place and chemically welded).
Neither of these references provides a snap Wye Fitting over a drilled hole. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claim 9 is also allowed because it is dependent on claim 8.  

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                              
03/01/2022